DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, as amended, recites the limitation “the predetermined peptide barcode ions.” There is insufficient antecedent basis r this limitation in the claim. The dependent claims do not add additional clarity and, therefore, are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al (J. Am. Soc. Mass Spectrom., 15:233-243 (2004), prior art of record) in view of Carr et al (US 2009/0233806, prior art of record).
Pi teaches a method for determining substrate specificity of an enzyme comprising incubating the enzyme with candidate substrates to obtain modified candidate substrates and generating a mass spectrum for each of the reactions. (Abstract; pages 234-235). Pi teaches determining substrate specificity of the enzyme with respect to each of the candidate substrates based on the mass spectrum generated, e.g., by selected ion monitoring (SIM) for the modified candidate substrates. (Pages 235-237). As such, Pi teaches determining a substrate specificity of the enzyme with respect to each of the one or more candidate substrates based on whether ions of each of the one or more modified candidate substrates are in the mass spectrum, and/or the ratio of ions of each of the one or more candidate substrates and ions of a corresponding modified candidate substrate in the mass spectrum. (Pages 235-237). Pi also teaches the candidate substrates are incubated with the enzyme individually or in a multiplex assay. (Page 235, Individual Kinetic Measurements and page 236, Substrate Specificity Evaluation Using the Multiplex Approach). 
Regard instant claim 14, Pi teaches each of the one or more candidate substrates (chitooligosaccharide substrates) differ from its corresponding modified candidate substrate (sulfated chitooligosaccharides) by at least one functional group; i.e., the addition of a sulfate group to the chitooligosaccharide substrate. (Abstract; Scheme 1).  
Instant claim 15 requires “the one or more candidate substrates comprise at least 10 substrates, 100 substrates, 1000 substrates, or any combination thereof.” Pi exemplifies the use e.g., 10 substrates, to the method taught by Pi with a reasonable expectation of since Pi further teaches the “multiplex ESI-MS assay is an accurate and valid method for substrate specificity evaluation, in which multiple substrates can be evaluated in one assay.” (Abstract). 
Pi does not explicitly teach the use of a barcoded enzyme. However, Carr teaches protein libraries can be produce with barcoded proteins (¶ 0006). For example, Carr teaches a peptide barcode can be encoded within a gene fragment encoding a protein that can be released by proteases and identified by mass spectrometry. (¶ 0010). Carr further teaches “specific peptides can be added to specific . . . proteins using a range of chemical or photochemical methods.” (¶ 0010). As such, Carr teaches the use of a “predetermined peptide barcode” as required by Applicant’s amendment to the claims in the Response filed on 12/07/2020. One of ordinary skill in the art would have modified to modify Pi in view of Carr because it would advantageously permit screening/analysis of different enzymes from a library to enhance the utility of the multiplex ESI-MS assay taught Pi.  
Moreover, one of ordinary skill in the art would have been free to combine/incubate the barcoded enzyme, protease, and candidate substrates taught by Pi and Carr in any order, sequence, etc. with a reasonable expectation of success. See MPEP § 2144.04(IV)(C). 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pi and Carr as applied to claims 1, 3-5, and 14-15 above, and further in view of Griffiths et al (US .
As discussed above, claims 1, 3-5, and 14-15 were rendered obvious by teachings of Pi and Carr. The reference do not explicitly teach the limitations of claims 6-12. However, Griffiths teaches a microfluidic method, using a microfluidic device, to produce droplets comprising: generating a first droplet comprising a polynucleotide encoding an enzyme using a first microchannel of the microfluidic device; generating a second droplet comprising components of a cell-free transcription/translation reaction using a second microchannel of the microfluidic device; generating a first combined droplet comprising the polynucleotide and the components of the cell-free transcription/translation reaction from the first droplet and the second droplet using an immiscible fluid; and incubating the polynucleotide with the components of the cell-free transcription/translation reaction to generate the enzyme in the first combined droplet. (FIG. 15; ¶¶ 0353-0354 and 0367-0368).
Regarding instant claim 6, Griffiths teaches the droplets have a volume of about 1 femtoliter to about 1 nanoliter. As such, the reaction volumes of instant claim 6 are reasonably encompassed by Griffiths. 
Regarding instant claim 10, Griffiths teaches the components of the cell-free transcription/translation comprise RNA polymerase, nucleotides, nucleic acids (natural or synthetic), transfer RNAs, ribosomes, amino acids, etc.). (¶ 0180).
Regarding instant claim 12, Griffiths further teaches generating a second droplet comprising substrates using a second microchannel of the microfluidic device; generating a combined droplet comprising the enzyme and substrates using an immiscible fluidic; and incubating the enzyme with the substrate in the combined droplet. (FIG. 15). It is noted the 
Moreover, Lee teaches microfluidic devices can be readily coupled with electrospray emitters with ESI-MS. (Abstract; pages 580-582). One of ordinary skill in the art would have been motivated to combine the teachings of Pi, Carr, Griffiths, and Lee is order to advantageously produce high throughout methods for determining substrate-enzyme using microfluidics and ESI-MS for various substrates and enzymes with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pi and Carr as applied to claims 1, 3-5, and 14-15 above, and further in view of Stetter et al (US 2008/0168572, prior art of record). 
As discussed above, claims 1, 3-5, and 14-15 were rendered obvious by teachings of Pi and Carr. The references do not explicitly teach the one or more candidate substrates differ from one another by at least one functional group. However, as discussed above, Pi teaches a multiplex ESI-MS assay that “is an accurate and valid method for substrate specificity evaluation, in which multiple substrates can be evaluated in one assay.” (Abstract). In this regard, Stetter, in a method for determining enzyme activity, teaches “the high degree of functional group specificity exhibited by these enzymes enables one to keep track of each reaction in a synthetic sequence leading to a new active compound.” (¶¶ 0068 and 0323). As such, Stetter provides a teaching, suggestion, and motivation to utilize the method taught by Pi and Carr to determine substrate specificity of an enzyme using candidate substrates that differ from one another by at least one functional group in order to advantageously identify substrates that would specificity for a given enzyme for use, e.g., in a synthetic sequence leading to a new active compound
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 21 and 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Pi and Carr as applied to claims 1, 3-5, and 14-15 above, and further in view of Wold et al (US 2002/0137057). 
As discussed above, claims 1, 3-5, and 14-15 were rendered obvious by teachings of Pi and Carr. The references do not explicitly teach quantifying the barcoded enzyme based on the peptide barcode ions in the mass spectrum or the use/quantification of a quantification barcode. However, Carr further teaches barcodes can be detected by mass. (¶¶ 0006-0007 and 0010-0011). Moreover, Wold teaches it was well known at the time of filing that detector tags, which would be encompassed by the recitation of quantification barcodes, could be readily detected by mass spectrometry as a means of quantification. (¶ 0048). Wold further teaches each tag possess a specific mass. (¶ 0048). 
As such, the prior art teaches quantitation of predetermined peptide barcodes as well as quantitation of specific quantification barcodes such as the detector tags taught by Wold. One of ordinary skill in the art would have been motivated to modify Pi and Carr in view of Wold in order to advantageously quantify the amount of enzyme in the reaction to more accurately determine substrate specificity of the enzyme with a reasonable expectation of success. 
 Accordingly, the claimed invention was prima facie .
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pi, Carr, and Wold as applied to claims 21 and 23-24  above, and further in view of Zhang et al (Meth. Mol Biol., 673:211-222 (2010)) and Gale et al (LCGC North Am., 33(1):34-41 (2015))
As discussed above, claims 21 and 23-24 were rendered obvious by the teachings of Pi, Carr, and Wold. The references do not explicitly teach: 1) the quantity of predetermined peptide barcode ions in the mass spectra has a linear relationship with the concentration of the barcoded enzyme in a reaction; or 2) the quantity of quantification barcode ions in the mass spectra has a linear relationship with the concentration of the barcoded enzyme in a reaction.
However, Zhang teaches “[i]n mass spectrometric quantitation methods it is usually assumed that the measured signal has a linear dependence on the amount of material in the sample for the entire range of amounts being studied.” (Page 211, Introduction). Zhang further teaches the prior art recognized various workflows for mass spectrometry-based protein and peptide quantitation. (FIG. 1). Likewise, Gales teach:
Traditional measuring devices link concentration with such properties as absorption of ultraviolet light (spectroscopic techniques), absorption of visible light (colorimetric techniques), or current (electrical techniques). For most instrumental methods, over a limited range of concentration or amount, there is a linear response to some physical stimulus with respect to the amount of analyte specified. While ideally the relationship would be linear, in practice the curve may deviate from linearity at the lowest and highest concentrations. On the basis of this fundamental relationship, the approach commonly used with any instrumental technique is the calibration-curve method. If the analysis of a series of standards is shown to be reproducible and rugged under well-defined conditions, a linear range and the relationship between the response and the concentration can be defined. Moreover, the response for each unknown can be translated into a concentration or amount by referring to that relationship (or calibration curve). (PDF page 5, Quantitative Relationships and Mass Spectrometry). 

Taken together, the prior art recognized that a linear relationship should exist between a detected output and a concentration of analyte when performing quantitative assays, including quantitative mass spectrometry. As such, one of ordinary skill in the art would have been 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments filed 12/07/2020 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above. On pages 6-9 of the Response, Applicant urges that Carr only teaches use of random/semi-random barcodes. Applicant’s reading of Carr is incomplete. As discussed above, Carr teaches:
[0010] The present method includes a variety of ways for adding peptide barcodes to proteins including methods where the barcode is encoded within the gene fragment encoding the protein.  However, barcodes can be added to such proteins or to any other suitable mixture of molecules by direct attachment of peptides. For example, specific peptides can be added to specific antibodies or proteins using a range of chemical or photochemical methods.  One application of such a method is to label one complex mixture of proteins with one barcode (or selection of barcodes, for example with different protein specificities) and the other barcode to an alternative complex mixture of proteins, for example to differentially barcode proteins from two different samples which are then mixed.  It will be understood by those skilled in the art that the principle of adding peptide barcodes to proteins or other molecules could also be applied to non-peptide barcodes whereby such barcodes can be directly identified (or nearly identified) using mass or sequencing  methods.  As such, the barcodes could include nucleic acid barcodes attached to proteins or other molecules including nucleic acids.  As with peptide barcodes, such nucleic acid barcodes can be analysed by mass spectrometry to provide an accurate estimate of mass.  Such barcodes might be released from the proteins or other molecules using restriction enzymes instead of proteases. (Emphasis added). 


Moreover, as Applicant is aware, “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Here, simply because an embodiment of Carr may use random/semi-random barcodes does not reasonably mean the teachings of Carr are a limited to that embodiment. This is especially true since, as discussed above, Carr explicitly teaches “specific peptides can be added to specific . . . proteins using a range of chemical or photochemical methods.” (¶ 0010). Applicant’s remaining argument regarding the dependent claims were fully considered, but were not found persuasive for the reasons set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
:
Schaffrath et al., EuPA Open Proteomics, 3:239-245 (2014) 
Thompson et al., Anal. Chem., 75:1895-1904 (2003)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651